EXHIBIT 10.13 FLOWSERVE CORPORATION
SENIOR MANAGER RETIREMENT PLAN








Amended and Restated Effective as of November 2, 2018
The Flowserve Corporation Senior Manager Retirement Plan, as amended and
restated effective as of November 2, 2018, (the “Plan”) is set forth below. The
Plan is sponsored by Flowserve Corporation for certain eligible highly
compensated and management employees and is exempt from the participation,
vesting, funding and fiduciary requirements of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).
ARTICLE I
PURPOSE AND EFFECTIVE DATE


1.Purpose of the Plan. The primary purpose of the Company in establishing this
Plan is to make up the benefits lost by Eligible Employees under the Qualified
Plan as a result of the maximum individual benefit limitations and restrictions
imposed upon includable compensation in qualified plans under ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”).


1.2    Effective Date. The Plan, which is effective November 2, 2018, is an
amendment and restatement of the Flowserve Corporation Senior Manager Retirement
Plan, which was originally adopted July 1, 1999 (the “Prior Plan”). The Plan
shall apply generally to any Participant who did not terminate employment prior
to November 2, 2018. Except as otherwise provided herein, any Eligible Employee
who is a Participant and who terminated employment prior to November 2, 2018,
shall be entitled to those benefits, if any, provided by the Prior Plan, as
modified, where appropriate, to comply with the requirements of Section 409A of
the Code and the guidance issued thereunder as then in effect.
ARTICLE II
DEFINITIONS


2.1.Definitions. Whenever used in the Plan, the following terms shall have the
respective meanings set forth below:


(a)
“Beneficiary” means one or more persons, trusts, estates or other entities,
designated in accordance with the procedures established by the Committee, that
are entitled to receive benefits under this Plan upon the death of a
Participant.



(b)
“Board” or “Board of Directors” means the Board of Directors of the Company.



(c)
“Change in Control” shall mean the occurrence of any of the following:



(i)
On the date any “Person” (as defined in subparagraph (v) bel ow) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Person) ownership of stock of the Company possessing thirty
percent (30%) or more of the total voting power of the stock of the Company (the
“Voting Stock”); other than an acquisition (1) directly from the Company; (2) by
the Company or any





Flowserve Corporation Senior Manager Retirement Plan



--------------------------------------------------------------------------------

EXHIBIT 10.13 FLOWSERVE CORPORATION
SENIOR MANAGER RETIREMENT PLAN




corporation, partnership, trust or other entity controlled by the Company (a
“Subsidiary”); (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary; (4) any
acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in subparagraph (iii)(1) and (2) are satisfied; or (5) by
any Person who is considered to own stock of the Company constituting thirty
percent (30%) or more of the Voting Stock immediately prior to such additional
acquisition. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any Person (the “Subject Person”) acquired
ownership of stock of the Company possessing thirty percent (30%) or more of the
Voting Stock as a result of the acquisition of the Voting Stock, which, by
reducing the number of shares of Voting Stock, increases the proportional number
of shares owned by the Subject Person; provided, however, that if following such
acquisition of shares of Voting Stock by the Company, the Subject Person
acquires additional Voting Stock which increases the percentage ownership of the
Subject Person to an amount that would constitute thirty percent (30%) of the
then outstanding Voting Stock (excluding any shares of Voting Stock previously
acquired by the Company), then a Change in Control shall then be deemed to have
occurred; or
(ii)
On the date a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of the appointment or election; provided, however,
that any such director shall not be considered to be endorsed by the Board if
his or her initial assumption of office occurs as a result of either an actual
or threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation; or

(iii)
On the date of consummation of a reorganization, merger, or consolidation, in
each case, immediately following which a Person owns stock of the Company that,
together with stock held by such Person prior to such reorganization, merger or
consolidation, constitutes more than fifty percent (50%) of the total fair
market value of the Company; unless, following such reorganization, merger or
consolidation: (1) more than fifty percent (50%) of the then outstanding Voting
Stock is owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the owners of the Voting Stock immediately
prior to such reorganization, merger or consolidation, in substantially the same
proportions as their ownership immediately prior to such reorganization, merger
or consolidation; or (2) (A) officers of the Company as of the effective date of
such reorganization, merger or consolidation constitute at least three-quarters
(3/4) of the officers of the ultimate parent company of the corporation
resulting from such reorganization, merger or consolidation; (B) elected members
of the Board as of the effective date of such reorganization, merger or
consolidation constitute at least three quarters (3/4) of the board of directors
of the ultimate parent company of the corporation resulting from such
reorganization, merger or





Flowserve Corporation Senior Manager Retirement Plan



--------------------------------------------------------------------------------

EXHIBIT 10.13 FLOWSERVE CORPORATION
SENIOR MANAGER RETIREMENT PLAN




consolidation; and (C) the positions of Chairman of the board of directors, the
Chief Executive Officer and the President of the corporation resulting from such
reorganization, merger or consolidation are held by individuals with the same
positions at the Company as of the effective date of such reorganization, merger
or consolidation.
(iv)
On the date any Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) assets from
the Company that have a total gross fair market value equal to or more than 50%
of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, unless such assets have
been acquired by a corporation with respect to which, following such
acquisition, (a) more than fifty percent (50%) of, respectively, the then
outstanding shares of stock of such corporation and the combined voting power of
the then outstanding voting stock of such corporation (or any parent thereof)
entitled to vote generally in the election of directors is then owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the owners, respectively, of outstanding stock of the Company and the
Voting Stock immediate prior to such acquisition, in substantially the same
proportions as their ownership immediately prior to such acquisition; (b) no
Person (excluding the Company and any employee benefit plan (or related trust)
of the Company or a Subsidiary or any Person owning immediately prior to such
acquisition, directly or indirectly, twenty percent (20%) or more of all of the
outstanding shares of stock of the Company or the Voting Stock, owns, directly
or indirectly, twenty percent (20%) or more of all of the then outstanding stock
of such corporation or the combined voting power of the then outstanding voting
stock of such corporation (or any parent thereof) entitled to vote generally in
the election of directors and (c) at least two-thirds (2/3) of the members of
the board of directors of such corporation (or any parent thereof) were members
of the Company’s Board at the time of the execution of the initial agreement or
action of the Board providing for such acquisition of the Company’s assets. For
purposes of this subparagraph (iv), gross fair market value means the value of
the assets of the Company or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
Notwithstanding the foregoing, no Change in Control shall be deemed to occur
when there is such a sale or transfer to (1) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s then outstanding stock; (2) an entity, at least fifty percent (50%) of
the total value or voting power of the stock of which is owned, directly or
indirectly, by the Company; (3) a Person that owns directly or indirectly, at
least 50% of the total value or voting power of the outstanding stock of the
Company; or (4) an entity, at least fifty percent (50%) of the total value or
voting power of the stock of which is owned, directly or indirectly, by a Person
that owns, directly or indirectly, at least fifty percent (50%) of the total
value or voting power of the outstanding stock of the Company. For purposes of
the foregoing, a Person’s status is determined immediately after the asset
transfer.





Flowserve Corporation Senior Manager Retirement Plan



--------------------------------------------------------------------------------

EXHIBIT 10.13 FLOWSERVE CORPORATION
SENIOR MANAGER RETIREMENT PLAN




(v)
For purposes of subparagraphs (i), (ii), (iii) and (iv) above, “Person” shall
have the meaning given in Section 7701(a)(1) of the Code. Person shall include
more than one Person acting as a group as defined by the Final Treasury
Regulations issued under Section 409A of the Code.

(d)
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
provision thereto.



(e)
“Committee” means the Pension and Investment Committee of the Company.



(f)
“Company” means Flowserve Corporation and any subsidiary participating in the
Qualified Plan.



(g)
“Effective Date” means November 2, 2018, the effective date of the Plan as
amended and restated.



(h)
“Eligible Employee” means any person who is (i) a participant in the Qualified
Plan; (ii) a highly compensated or management employee whose compensation
exceeds the maximum individual benefit limitations and restrictions imposed upon
includable compensation in qualified plans under ERISA and the Internal Revenue
Code; and (iii) is either an Executive Officer, Officer, Vice President, or
director level employee of the Company or is designated by the Committee to
participate in the Plan.



(i)
“Participant” means any Eligible Employee who is designated by the Committee as
a participant in this Plan.

(j)
“Qualified Plan” means the Flowserve Corporation Pension Plan, as amended from
time to time, or any successor to this Plan, and any other qualified pension
plan that may be designated by the Committee.



(k)
“Separation from Service” means a Participant dies, retires, or otherwise
suffers a termination of employment, as determined in accordance with the
requirements of Section 409A of the Code and the final regulations issued
thereunder. For purposes of the Plan, a Participant shall not be considered to
have separated from service while the Participant is on military leave, sick
leave or other bona fide leave of absence if the period of such leave of absence
does not exceed six months, or, if longer, so long as the Participant retains
the right to reemployment with the Company or its subsidiaries under an
applicable statute or by contract. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Company or any of its subsidiaries. If
the period of leave exceeds six months and the Participant does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the Participant to be unable
to perform the duties of his or her position of employment





Flowserve Corporation Senior Manager Retirement Plan



--------------------------------------------------------------------------------

EXHIBIT 10.13 FLOWSERVE CORPORATION
SENIOR MANAGER RETIREMENT PLAN




or any substantially similar position of employment, a 29-month period of
absence shall be substituted for the six-month period in the immediately
preceding sentence.


Any other term used in this Plan which is defined in the Qualified Plan shall
have the meaning set forth therein.
ARTICLE III
PARTICIPATION


3.1.Participation. An employee shall become a Participant as of the first day of
the calendar month coincident with or next following the date he or she first
becomes an Eligible Employee (the “Entry Date”), provided that he or she is
still an Eligible Employee on his or her Entry Date. Once eligible for
participation in the Plan, an Eligible Employee shall be entitled to accrue
benefits for the remainder of the Plan Year, provided that he or she remains a
member of the select group of highly compensated or management employees for
whom this Plan is designed.


ARTICLE IV
BENEFITS FOR PARTICIPANTS


4.1 Eligibility.    A Participant or the Beneficiary of a Participant shall be
eligible to receive benefits under this Plan; provided, however, the Company may
in its discretion restrict on a prospective basis the classification of persons
who are eligible to receive benefits under this Plan.


4.2 Amount of Benefits.     The amount of benefits payable under the Plan to a
Participant who is eligible for benefits under the Qualified Plan shall be the
amount computed under Section 4.2(a) minus the amount computed under Section
4.2(b).


(a)
The amount of benefits that would be payable under the Qualified Plan to such
Participant or Beneficiary without regard to any restrictions (“Restrictions”)
imposed by ERISA and the Code upon (i) the maximum amount of benefits which may
be paid out of a qualified plan, or (ii) the compensation which may be
recognized by a qualified plan;



(b)
The amount of benefits actually payable under the applicable Qualified Plan to
such Participant or Beneficiary.



4.3 Commencement and Form. Subject to the provisions of this Article IV, a
Participant will receive benefits under the Plan in the form of a lump sum
payment on the date of his or her Separation from Service or as soon as
administratively practicable thereafter, Notwithstanding the foregoing or any
other provision of this Plan to the contrary, if a Participant who is entitled
to payments under this Plan is a “specified employee”, as defined in Section
1.409A-1(i) of the final regulations issued under Section 409A of the Code, any
payment under this Plan shall be made in a lump sum on the date which is six (6)
months following the date of the Participant’s Separation from Service, or if
earlier, on the date of the Participant’s death. All payments that are delayed
for six (6) months as provided in this Section 4.3 shall continue to accrue
interest under the terms of the Plan for the period from the Participant’s
Separation from Service until the date such payment is actually made.




Flowserve Corporation Senior Manager Retirement Plan



--------------------------------------------------------------------------------

EXHIBIT 10.13 FLOWSERVE CORPORATION
SENIOR MANAGER RETIREMENT PLAN






ARTICLE V
VESTING


5.1.Vesting Schedule. A Participant shall vest in any benefit under this Plan in
the same manner and to the same extent as under the vesting provisions of the
Qualified Plan. Once a Participant is vested, all of such Participant’s rights
to receive benefits under this Plan shall be nonforfeitable but shall be subject
to any rights of the Company’s creditors.


5.2.Change in Control Vesting. In the event of a Change in Control, the Eligible
Employee shall immediately be fully vested in his or her benefit under the Plan.


ARTICLE VI
ADMINISTRATION


6.1.Administration. The Committee shall be responsible for the general
administration of the Plan and the carrying out of the provisions thereof, and
shall have all rights and powers required in connection therewith, including the
right to establish rules for the administration of the Plan and the methods to
be used in calculating benefits. The Committee shall have the discretionary
power and authority to interpret and administer the Plan according to its terms,
including the power to construe and interpret the Plan, to supply any omissions
therein, to reconcile and correct any errors or inconsistencies, to decide any
questions in the administration and application of the Plan, and to make
equitable adjustments for any mistakes or errors in the administration and
application of the Plan. The Committee shall have such additional powers as may
be necessary to discharge its duties and responsibilities hereunder.


6.2.Application for Benefits. The Committee shall determine a Participant’s or
Beneficiary’s eligibility for benefits. Each Eligible Employee or Beneficiary
claiming a benefit under the Plan shall complete an application form and file it
with the Committee or an administrator designated by the Committee. The
Committee shall take action on all applications for benefits within ninety (90)
days of receipt. If an application is approved, the Committee shall determine,
or cause to be determined, the applicant’s benefits under the Plan.


6.3.Claims Procedure. If an application for benefits is denied or benefits are
forfeited, in whole or in part, the following claims procedure shall be
applicable:


(a)
The Committee will provide the claimant with a written notice of denial, setting
forth (i) an explanation as to why the claim was denied or benefit forfeited,
(ii) the provisions of the Plan upon which the denial or forfeiture was based,
and (iii) an explanation of the Plan’s claims procedure. If the Committee does
not deny a claim on its merits, but rejects the application for failure to
furnish certain necessary material or information, the written notice to the
claimant will explain what additional material is needed and why, and advise the
claimant that he or she may refile a proper application.







Flowserve Corporation Senior Manager Retirement Plan



--------------------------------------------------------------------------------

EXHIBIT 10.13 FLOWSERVE CORPORATION
SENIOR MANAGER RETIREMENT PLAN




(b)
Within sixty (60) days after the receipt of the Committee’s notice of denial or
forfeiture, the claimant must file a written notice of appeal of the denial or
forfeiture of benefits with the Committee. In addition, within such appeal
period, the claimant may review pertinent documents at such reasonable times and
places as the Committee may specify and may submit any additional written
material pertinent to the appeal, and the claimant shall be entitled to appear
before the Committee to present his or her claim.



(c)
The Committee will make a written decision on the appeal not later than sixty
(60) days after its receipt of the notice of appeal, unless special
circumstances require an extension of time, in which case a decision will be
given as soon as possible, but not later than one hundred-twenty (120) days
after receipt of the notice of appeal. The decision on the appeal will be in
writing and shall include specific reasons for the decision, making specific
reference to the provisions of the Plan upon which the decision was based.



In the event the Committee fails to take any action on the claimant’s initial
application for benefits within ninety (90) day after receipt, the application
will be deemed denied, and the applicant’s appeal rights under this Section 6.3
will be in effect as of the end of such period.
ARTICLE VII
FINANCING


7.1.Financing of Benefits.     No Participant shall be required or permitted to
make any contribution under the Plan. The Company may provide security for
payment of benefits using any method approved by the Committee for this purpose
that is subject to the claims of the Company’s general unsecured creditors. As
an alternative to and notwithstanding the above, the Company may elect to
directly pay such benefits to a Participant, subject to the approval of the
Committee. For a Participant terminating employment as a result of a Change in
Control, vested benefits shall be funded in such manner as shall be determined
by the Committee, provided that at all times such funding method shall be
subject to the claims of the Company’s general unsecured creditors.


7.2    Unsecured General Creditor. Notwithstanding anything to the contrary
contained herein, no Participant or Beneficiary (or any of their heirs,
successors, or assigns) shall have any legal or equitable rights, interests or
claims in any property or assets of the Company or its subsidiaries. For
purposes of the payment of benefits under this Plan, any and all assets of the
Company and its subsidiaries shall be, and shall remain, the general, unpledged,
unrestricted assets of the Company and its subsidiaries, as applicable. The
Company and its subsidiaries obligations under this Plan shall be merely that of
an unfunded and unsecured promise to pay money in the future.


ARTICLE VIII
GENERAL PROVISIONS


8.1.Non-Alienation of Benefits. No benefit which shall be payable under this
Plan shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, garnishment, encumbrance, or charge by a Participant,
Beneficiary, or survivor or anyone claiming under any of




Flowserve Corporation Senior Manager Retirement Plan



--------------------------------------------------------------------------------

EXHIBIT 10.13 FLOWSERVE CORPORATION
SENIOR MANAGER RETIREMENT PLAN




them except pursuant to a “Qualified Domestic Relations Order”, as such term is
defined under ERISA. If a Participant, Beneficiary or survivor or anyone
claiming under any of them shall attempt to or shall subject in any manner any
benefit which shall be payable under this Plan to anticipation, alienation,
sale, transfer, assignment, pledge, garnishment, encumbrance, or charge, his or
her interest in any such benefit shall terminate and the Committee shall hold or
apply it to or for the benefit of such person, his or her spouse, children or
other dependents, or any of them as the Committee may decide.


8.2.Incompetency. Every person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally competent and of age until the
Committee receives written notice, in a form and manner acceptable to it, that
such person is incompetent, and that a guardian, conservator, statutory
committee, or other person legally vested with the care of his or her estate has
been appointed. In the event that the Committee finds that any person to whom a
benefit is payable under the Plan is unable to properly care for his or her
affairs, then any payment due (unless a prior claim therefore shall have been
made by a duly appointed legal representative) may be paid to the spouse, a
child, a parent, or a brother or sister, or to any person deemed by the
Committee to have incurred expense for such person otherwise entitled to
payment. In the event a guardian or conservator or statutory committee of the
estate of any person receiving or claiming benefits under the Plan shall be
appointed by a court of competent jurisdiction, payment shall be made to such
guardian or conservator or statutory committee, provided that proper proof of
appointment is furnished in a form and manner suitable to the Committee. Any
payment made under the provision of this Section 8.2 shall be a complete
discharge of liability therefore under the Plan.


8.3.Employment Rights. The establishment of the Plan shall not be construed as
conferring any legal rights upon any Eligible Employee or any other person for a
continuation of employment, nor shall it interfere with the rights of the
Company to discharge any person or to treat him or her without regard to the
effect which such treatment might have upon him or her as a person covered by
this Plan.


8.4.Notices. Any notice required or permitted to be given hereunder to an
Eligible Employee, a Participant, or Beneficiary will be properly given if
delivered or mailed, postage prepaid, to the Eligible Employee or Beneficiary at
the last post office address as shown on the Company’s records. Any notice to
the Company shall be properly given or filed if delivered or mailed, postage
prepaid, to the Corporate Secretary of the Company at its principal place of
business.


8.5.Waiver of Notice. Any notice required hereunder may be waived by the person
entitled thereto.


8.6.Action by Company. Any action required or permitted to be taken hereunder by
the Company shall be taken by the Committee, or by any person or persons or
committee otherwise authorized by its Board of Directors.


8.7.Uniform Rules. In administrating the Plan, the Committee will apply uniform
rules to all Eligible Employees similarly situated.






Flowserve Corporation Senior Manager Retirement Plan



--------------------------------------------------------------------------------

EXHIBIT 10.13 FLOWSERVE CORPORATION
SENIOR MANAGER RETIREMENT PLAN




8.8.Notice of Address. Any payment to a Participant, or in case of his or her
death to his or her Beneficiary or survivor, at the last known post office
address of the distributee on file with the Company, shall constitute a complete
acquittance and discharge to the Company with respect thereto unless the Company
shall have received prior written notice of any change in the condition, status
or location of the distributee. The Company shall have no duty or obligation to
search for or ascertain the whereabouts of any Eligible Employee or Beneficiary.


8.9.Record. The records of the Company with respect to the Plan shall be
conclusive on all Eligible Employees, beneficiaries and survivors, and all other
persons whomsoever.


8.10.No Individual Liability. It is declared to be the express purpose and
intention of the Plan that no liability whatever shall attach to or be incurred
by the shareholders, officers, or directors of the Company, or any
representatives appointed hereunder by the Company, under or by reason of any of
the terms or conditions of the Plan.


8.11.Illegality of Particular Provision. If any particular provision of this
Plan shall be found to be illegal or unenforceable, such provision shall not
affect the other provisions thereof, but the Plan shall be construed in all
respects as if such invalid provision were omitted.


8.12    Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Section 401(a) of the Code and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1), and as
such it is intended that the Plan be exempt from the participation, vesting,
funding, and fiduciary responsibility requirements of Title I of ERISA. This
Plan is also intended to qualify for simplified reporting under U.S. Department
of Labor Regulation Section 2530.104-23, which provides for an alternative
method of compliance for plans described in such regulation. The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent.
8.13    Tax Withholding. The Company and its subsidiaries shall have the right
to deduct from all amounts paid in cash or other form under this Plan any
Federal, state, local or other taxes required by law to be withheld.
8.14    Qualified Domestic Relations Order. Notwithstanding any provision of the
Plan to the contrary, all or any portion of a Participant’s vested benefits
under the Plan may be distributed to an alternate payee in accordance with the
terms and conditions of a “Qualified Domestic Relations Order”, as such term is
defined under ERISA. The Plan hereby specifically permits and authorizes
distribution of a Participant’s vested benefits under the Plan to an alternate
payee in accordance with a Qualified Domestic Relations Order prior to the date
of the Participant’s Separation from Service. The Committee is responsible for
establishing written procedures for determining whether any domestic relations
order qualifies as a Qualified Domestic Relations Order and for administering
distributions in accordance with the terms and conditions of a Qualified
Domestic Relations Order and determining whether an order qualifies as a
Qualified Domestic Relations Order.
ARTICLE IX




Flowserve Corporation Senior Manager Retirement Plan



--------------------------------------------------------------------------------

EXHIBIT 10.13 FLOWSERVE CORPORATION
SENIOR MANAGER RETIREMENT PLAN




AMENDMENT AND TERMINATION


9.1.Amendment and Termination. The Company expects the Plan to be permanent, but
since future conditions affecting the Company cannot be anticipated or foreseen,
the Company must necessarily and does hereby reserve the right to amend or
terminate the Plan at any time by action of its Board of Directors, provided,
however, that no amendment or termination may change the time and form of
payment to be made under the provisions of the Plan as in effect before such
amendment or termination, except as otherwise permitted under Section 409A of
the Code and the regulations issued thereunder. Notwithstanding any of the
foregoing provisions of this Section 9.1 or any other terms and conditions of
the Plan to the contrary, the Committee reserves the right, in its sole
discretion, to amend the Plan in any manner it deems necessary or desirable in
order to comply with or otherwise address issues resulting from Section 409A of
the Code.


9.2.Contingencies Affecting the Company. In the event of a merger or
consolidation of the Company, or the transfer of substantially all of the assets
of the Company to another corporation, such successor corporation shall be
substituted for the Company under the terms and provisions of the Plan.


9.3.Protected Benefits. If the Plan is amended or terminated, the full benefits
payable to each retired Eligible Employee, Beneficiary or survivor shall not be
reduced. a Participant who is in active service at the time of Plan amendment or
termination shall be entitled to no less than the benefits he or she has accrued
under the Plan to the date of such amendment or termination. The time and manner
of payment of benefits subsequent to such date shall remain subject to the terms
and conditions of the Plan, as they may have been amended. Subject to the
foregoing provision, the Eligible Employee shall have a contractual right to all
benefits applicable to him or her under the Plan.


9.4.Reimbursement of Legal Fees and Expenses. In the event that a Participant
brings a legal action after a “Change in Control” as defined in Section 2.l(c)
to enforce any of his or her rights hereunder, the Company shall reimburse the
Eligible Employee for his or her actual documented legal fees and expenses in
bringing such action, provided that (i) such action is based upon an actual bona
fide claim for damages under applicable law, as determined by the Committee
based on the facts and circumstances and in accordance with the requirements of
Section 409A of the Code (and the regulations issued thereunder); (ii) the
Participant provides written documentation to the Company of such legal fees and
expenses no later than one hundred eight (180) days following the close of the
taxable year in which such expenses were incurred; and (iii) it is judicially
determined that such action was not frivolous or brought in bad faith. Any
reimbursement of legal fees and expenses made pursuant to the immediately
preceding sentence in one taxable year shall not affect the legal fees and
expenses eligible for reimbursement pursuant to this Section 9.4 in any other
taxable year. Reimbursement of legal fees and expenses pursuant to this Section
9.4 shall be made by the Company no later than the last day of the Participant’s
taxable year following the taxable year in which the fees or expenses were
incurred.










Flowserve Corporation Senior Manager Retirement Plan



--------------------------------------------------------------------------------

EXHIBIT 10.13 FLOWSERVE CORPORATION
SENIOR MANAGER RETIREMENT PLAN




ARTICLE X
APPLICABLE LAW


10.1.Applicable Law. The Plan shall be governed by and construed according to
the law of the State of Texas, except to the extent otherwise preempted by
ERISA, or any other Federal law.


IN WITNESS WHEREOF, Flowserve Corporation has caused this instrument to be
executed by its duly authorized officer, this 2nd day of November, 2018.
FLOWSERVE CORPORATION






/s/ Lanesha Minnix
            
Lanesha Minnix
Sr. Vice President and Chief Legal Officer






Flowserve Corporation Senior Manager Retirement Plan

